UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-6559
DARRELL L. PADGETT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
            Elizabeth V. Hallanan, Senior District Judge.
                       (CR-91-166, CA-01-4)

                      Submitted: March 26, 2003

                       Decided: April 21, 2003

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PADGETT
                               OPINION

PER CURIAM:

   Darrell L. Padgett seeks to appeal the district court’s orders deny-
ing his 18 U.S.C. § 3582 (2000) motion and his motion for reconsid-
eration. We dismiss the appeal for lack of jurisdiction, because the
notice of appeal was not timely filed.

   In § 3582 proceedings, parties are accorded ten days after the entry
of the district court’s final judgment or order to note an appeal, Fed.
R. App. P. 4(b)(1)(A); see also United States v. Alvarez, 210 F.3d
309, 310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal
in nature), unless the district court extends the appeal period based on
a finding of excusable neglect or good cause. Fed. R. App. P. 4(b)(4).
This appeal period is "mandatory and jurisdictional." Browder v.
Director, Dep’t of Corr., 434 U.S. 257, 264 (1978).

   The district court’s order was entered on the docket on February
26, 2002. Padgett’s notice of appeal was dated March 26 and filed
April 3. We previously remanded to the district court for a determina-
tion of whether Padgett had shown excusable neglect or good cause
warranting an extension of the appeal period. The district court found
that Padgett had not made the required showing, and the case has now
been returned to this court.

   We review a district court’s determination of excusable neglect for
an abuse of discretion. United States v. Breit, 754 F.2d 526, 528 (4th
Cir. 1985). Padgett contends that the appeal period should be
extended because (1) he relied on the fact that the district court’s clerk
placed his case on the civil docket and assumed that the longer civil
appeal period applied, and (2) he did not receive the final order until
March 4. After carefully reviewing the record, we find that the district
court did not abuse its discretion by declining to extend the appeal
period. See James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993) (stat-
ing that abuse of discretion may occur by failure to exercise discre-
tion, failure to take into account judicially recognized factors
constraining exercise of discretion, or erroneous factual or legal prem-
ises).
                      UNITED STATES v. PADGETT                        3
   While the district court clerk’s office apparently erred by classify-
ing the case as a civil suit, Padgett was not misinformed as to the
applicable appeal period, and the law is clear that § 3582 suits are
subject to a ten-day appeal period. See Pioneer Inv. Servs. Co. v.
Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 392 (1993) (holding that
"inadvertence, ignorance of the rules, or mistakes construing the rules
do not usually constitute ‘excusable’ neglect."). Regarding Padgett’s
claim that he did not receive the order until March 4, Padgett still had
adequate time to file a notice of appeal before the March 8 deadline,
and he provides no excuse for his failure to do so. See Thompson v.
E.I. DuPont de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996)
("The most important of the factors identified in Pioneer for deter-
mining whether ‘neglect’ is ‘excusable’ is the reason for the failure
to file [a timely] notice of appeal.").

   Accordingly, we dismiss the appeal as untimely and deny Padgett’s
motions for transmittal of the docket and for release pending appeal.
We dispense with oral argument, because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           DISMISSED